Order entered March 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01371-CR
                                      No. 05-13-01372-CR
                                      No. 05-13-01373-CR
                                      No. 05-13-01374-CR

                             CHARLES BRIGHTMON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F11-59566-R, F11-59567-R, F11-59568-R, F13-56195-R

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s records in these

appeals within TWENTY-ONE DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE